Citation Nr: 0943207	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected bilateral sensorineural hearing loss from 
September 23, 2004 through October 6, 2005.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected bilateral sensorineural hearing 
loss from October 7, 2005 through August 4, 2009.

3.  Entitlement to an increased evaluation in excess of 40 
percent for service-connected bilateral sensorineural hearing 
loss, for the period beginning August 5, 2009.


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from March 1943 to 
December 1945.  The Veteran served honorably and heroically 
in the European Theatre of World War II, where he bravely 
earned a Purple Heart for his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
That decision initially awarded service connection for 
bilateral sensorineural hearing loss and assigned a 
noncompensable evaluation.  The Veteran appealed that rating 
decision.  During the pendency of his appeal, the disability 
evaluation was increased to 20 percent as of October 7, 2005, 
and to 40 percent as of August 5, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right ear is shown to manifest a Level IV 
hearing acuity and his left ear is shown to manifest a Level 
II hearing acuity for the period from September 23, 2004, 
through August 22, 2005.

2.  The Veteran's right ear is shown to manifest a Level V 
hearing acuity and his left ear is shown to manifest a Level 
I hearing acuity for the period from August 23, 2005, through 
October 6, 2005.

3.  The Veteran's right ear is shown to manifest a Level VIII 
hearing acuity and his left ear is shown to manifest a Level 
IV hearing acuity for the period from October 7, 2005, 
through August 4, 2009.

4.  The Veteran's right ear is shown to manifest a Level VIII 
hearing acuity and his left ear is shown to manifest a Level 
VI hearing acuity for the period beginning August 5, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss from September 23, 2004, 
through October 6, 2005, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for bilateral sensorineural hearing loss for the period from 
October 7, 2005, through August 4, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2009).

3.  The criteria for an evaluation in excess of 40 percent 
for bilateral sensorineural hearing loss for the period 
beginning August 5, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, the appeal arises from the initial award of 
service connection for bilateral sensorineural hearing loss.  
Preadjudication VCAA notice was provided in an October 2004 
letter which advised the Veteran of the evidence needed to 
establish service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A July 2008 letter further 
advised the Veteran of the evidence needed to substantiate 
his claim for a higher rating for hearing loss, and provided 
the relevant rating criteria.  The claim was last adjudicated 
in August  2009.

Nevertheless, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include Veteran's service treatment records, VA 
treatment records and examination reports, and statements by 
the Veteran in support of his claim.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has appealed the evaluations assigned for his 
service-connected bilateral sensorineural hearing loss under 
38 C.F.R. § 4.85, Diagnostic Code 6100. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hz, and 70 
decibels or more at 2000 Hz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2009).

In a VA audiological examination dated November 2004, the 
Veteran presented for audiometric testing and exhibited 
puretone thresholds, in decibels, as follows:

1000 Hz
2000 
Hz
3000 Hz
4000 Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
60
60
60
65
61
80
LEFT
45
45
45
65
50
90

The Veteran's results for his right ear are productive of a 
pattern of exceptional hearing loss, and thus, the Board will 
use the higher of the Roman numerals obtained from Table VI 
and VIa in evaluating the Veteran's right ear.  See 38 C.F.R. 
§ 4.86(a).  The Veteran's results for his right ear yield a 
Level IV from Table VIa, and a Level IV from Table VI.  The 
results demonstrate that the Veteran exhibited Level IV 
hearing acuity in the right ear and, according to Table VI, 
Level II hearing acuity in the left ear.  See 38 C.F.R. § 
4.85.  The foregoing findings are commensurate with no more 
than a noncompensable evaluation according to Table VII.  Id.  

The Veteran then underwent a VA audiological examination on 
August 23, 2005.  He exhibited puretone thresholds, in 
decibels, as follows:

1000 Hz
2000 Hz
3000 
Hz
4000 Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
60
60
60
70
63
80
LEFT
45
45
55
55
53
96

The Veteran's results for his right ear are productive of a 
pattern of exceptional hearing loss, and thus, the Board will 
use the higher of the Roman numerals obtained from Table VI 
and VIa in evaluating the Veteran's right ear.  See 38 C.F.R. 
§ 4.86(a).  The Veteran's results for his right ear yield a 
Level V from Table VIa, and a Level IV from Table VI.  The 
results demonstrate that the Veteran exhibited Level V 
hearing acuity in the right ear and, according to Table VI, 
Level I hearing acuity in the left ear.  See 38 C.F.R. § 
4.85.  The foregoing findings are commensurate with no more 
than a noncompensable evaluation according to Table VII.  Id.  

The Veteran then underwent a VA audiological examination in 
September 2007.  He exhibited puretone thresholds, in 
decibels, as follows:

1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Averag
e 
Speech 
Discrimination 
(%)
RIGHT
60
65
70
80
69
58
LEFT
45
50
55
60
53
80

The Veteran's results for his right ear are productive of a 
pattern of exceptional hearing loss, and thus, the Board will 
use the higher of the Roman numerals obtained from Table VI 
and VIa in evaluating the Veteran's right ear.  See 38 C.F.R. 
§ 4.86(a).  The Veteran's results for his right ear yield a 
Level V from Table VIa, and a Level VIII from Table VI.  The 
results demonstrate that the Veteran exhibited Level VIII 
hearing acuity in the right ear and, according to Table VI, 
Level IV hearing acuity in the left ear.  See 38 C.F.R. § 
4.85.  The foregoing findings are commensurate with no more 
than a 20 percent evaluation according to Table VII.  Id.  

Finally, the Veteran underwent a VA audiological examination 
in August 2009.  He exhibited puretone thresholds, in 
decibels, as follows:

1000 Hz
2000 Hz
3000 
Hz
4000 
Hz
Average 
Speech 
Discrimination 
(%)
RIGHT
75
70
70
75
73
50
LEFT
55
55
60
65
59
62

The Veteran's results for both ears are productive of a 
pattern of exceptional hearing loss, and thus, the Board will 
use the higher of the Roman numerals obtained from Table VI 
and VIa in evaluating the Veteran's ears.  See 38 C.F.R. 
§ 4.86(a).  The Veteran's results for his right ear yield a 
Level VI from Table VIa, and a Level VIII from Table VI.  The 
Veteran's results for his left ear yield a Level IV from 
Table VIa, and a Level VI from Table VI.  The results 
demonstrate that the Veteran exhibited Level VIII hearing 
acuity in the right ear and a Level VI hearing acuity in the 
left ear.  See 38 C.F.R. § 4.85.  The foregoing findings are 
commensurate with no more than a 40 percent evaluation 
according to Table VII.  Id.  

Given the foregoing analysis, the Board finds that the 
Veteran's staged ratings as follows:  
        From September 23, 2004 through October 6, 2005:  
	Noncompensable 
        From October 7, 2005 through August 4, 2009: 		20 
percent 
        Period beginning August 5, 2009: 				40 
percent disabling

On appeal, the Veteran has argued that his hearing loss led 
him to quit his law practice in 1994, and the Veteran states 
that he has been unemployed since that time.  The Board will 
note that the RO adjudicated the Veteran's claim for total 
disability based on individual unemployability (TDIU) in the 
December 2007 
rating decision.  See Rice v. Shinseki, 22. Vet. App. 447 
(2009).  No notice of disagreement regarding this decision to 
deny the Veteran TDIU appears in the record.  Therefore, the 
Board finds that this issue is not in proper appellate status 
before the Board.  See 38 C.F.R. § 20.200 (2009).

Furthermore, the Board is cognizant of the Veteran's 
contentions concerning his difficulty in hearing, and he 
described the functional impact of such in his statements in 
support of his claim as well as during his most recent VA 
examination in August 2009.  See Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  The Board will note that the 
Veteran repeatedly noted that he could not hear people unless 
they were talking directly to him, otherwise he would have to 
ask them to repeat what they had said.  He noted that this 
was particularly the case in a crowded room, where people 
were speaking to one another, as well as during quiet one-to-
one conversations.  He expressed a feeling that people 
avoided him for fear of being embarrassed by his need to ask 
them to repeat themselves louder and slower.  He also stated 
that he could no longer watch television or movies because he 
had a hard time understanding the change in inflections of 
the voices.  He stated that this inflection change was not 
limited solely to movies, but also to live human voices as 
well.  He finally expressed disappointment with all five sets 
of hearing aids that he had either received from VA or 
privately purchased.  The Veteran's statements to the VA 
examiner in August 2009 and his lay statements are similar 
explanations of the functional impact of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived from a mechanical formula.  

The Board has considered whether the Veteran's claimed 
bilateral sensorineural hearing loss presents an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology throughout the appeal period and provide 
for consideration of additional symptomatology than is 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the Veteran's bilateral 
sensorineural hearing loss is adequately addressed by the 
staged ratings as detailed above.  See 38 C.F.R. § 4.85; see 
also Fenderson, supra.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against 
evaluations in excess than those assigned by the RO, the 
benefit of the doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).
  

ORDER

An initial compensable evaluation for bilateral sensorineural 
hearing loss from September 23, 2004 through October 6, 2005, 
is denied.

An initial evaluation in excess of 20 percent for bilateral 
sensorineural hearing loss from October 7, 2005 through 
August 4, 2009, is denied.

An initial evaluation in excess of 40 percent for bilateral 
sensorineural hearing loss, for the period beginning August 
5, 2009, is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


